Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

Response to Amendment and Arguments
The Amendment filed 04/02/2021 has been entered. Claims 1-17 are currently pending in this application. 
Applicant’s arguments, see Pages 8-10, filed 04/02/2021, with respect to the rejection(s) of claim(s) 1, 4-7, 10 and 15-17 have been considered but are moot. Regarding limitations of the instant case in view of the amended Claims and upon further considerations, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2004/0165138) in view of Connell (US 2001/0008169) and Namiki (US 2015/0197672).
Re claim 1, Hwang teaches a display apparatus (Fig. 1 and Fig. 12-13, Fig. 5A-5B, [0041-0135]), comprising: 
a display panel (Fig. 1 and Fig. 12-13) including a non-display area (SA in Fig. 1, [0045]) adjacent to a display area (DA in Fig. 1, [0045]), the display panel (Fig. 1 and Fig. 12-13) including a display substrate (300 in Fig. 1 and 13, [0043]); 
a driving integrated circuit (IC) (100 in Fig. 1 and 12, [0042]) overlapping the non-display area (Fig. 1) on a plane (Fig. 1) and on the display substrate (Fig. 1); and 
an anisotropic conductive film (700 in Fig. 5A and 5B, Fig. 1, [0062-0064]) between the display substrate and the driving IC (Fig. 1, 5A-5B and 12-13, [0063]), the anisotropic conductive film (700 in Fig. 5A and 5B, [0064]) attaching the driving IC to the display substrate (Fig. 1, 5A-5B and 12-13, [0063]), wherein: 
the anisotropic conductive film (700 in Fig. 5A and 5B, Fig. 1, [0062-0064]) includes a first conductive ball group (the group of 710 between output pads 330a and output bumps BD in Fig. 1, 5A-5B and 12-13, [0068]) and a second conductive ball group (the group of 710 between input pads 310a and input bumps BI in Fig. 1, 5A-5B and 12-13, [0068]), the second conductive ball group (the group of 710 between input pads 310a and input bumps BI in Fig. 1, 5A-5B and 12-13, [0068]) being farther away from D in Fig. 1, 5A-5B and 12-13, [0068]), and
the driving IC (100 in Fig. 1 and 12, [0042]) includes input bumps (input bumps BI in Fig. 1, 5A-5B and 12-13, [0068]) that make electrical contact (Fig. 1 and 5A-5B) with the display substrate (300 in Fig. 1 and 13) via the conductive balls of the second conductive ball group (the group of 710 between input pads 310a and input bumps BI in Fig. 1, 5A-5B and 12-13, [0068]), and output bumps (output bumps BD in Fig. 1, 5A-5B and 12-13, [0068]) that make electrical contact (Fig. 1 and 5A-5B) with the display substrate (300 in Fig. 1 and 13) via the conductive balls of the first conductive ball group (the group of 710 between output pads 330a and output bumps BD in Fig. 1, 5A-5B and 12-13, [0068]).
Hwang does not explicitly teach that the first conductive ball group includes at least a first row and a second row of conductive balls, the second row being closer to the display area than the first row, the conductive balls of the second row having maximum diameters that are larger than maximum diameters of the conductive balls of the first row, the second conductive ball group includes at least a third row and a fourth row of conductive balls, the third row being closer to the display area than the fourth row, the conductive balls of the fourth row having maximum diameters that are larger than maximum diameters of the conductive balls of the third row, and the input bumps make electrical contact with the display substrate via the conductive balls of the third and fourth rows of the second conductive ball group, and the output bumps make electrical contact with the display substrate via the conductive balls of the first and second rows of the first conductive ball group.
Hwang teaches each contacting pair (each of the pairs of output pads 330a and output bumps BD and the pairs of input pads 310a and input bumps BI in Fig. 1, 5A-5B and 12-13, [0068]) and including one upper electrode (output bumps BD or input bumps BI in Fig. 1, 5A-5B and 12-13) and one lower electrode (output pads 330a or input pads 310a and input bumps BI in Fig. 1, 5A-5B and 12-13) respectively, and the upper electrodes (output bumps BD or input bumps BI in Fig. 1, 5A-5B and 12-13) I in Fig. 1, 5A-5B and 12-13) are regularly arranged in rows (the rows corresponding to C1/C2/C3/C4/D1/D2 in Picture 2, Fig. 12-13).
Connell teaches that (Fig. 1a-1b and 5a-5b, [0029-0039, 0053-0058]) an anisotropic conductive film (10 in Fig. 1a-1b and 5a-5b, [0029]) has regularly arranged conductive balls (16 in Fig. 1a-1b and 5a-5b, [0029]), and each contacting pair (each of the pair of 62a and 52a and the pair of 62b and 52b in Picture 2, Fig. 5c) including four of the regularly arranged conductive balls (B1 and B2 in Picture 2) between one upper electrode and one lower electrode (Fig. 5).
Namiki teach that in one contacting pair (Fig. 1-2, Picture 2, [0010, 0025-0044]) including four conductive balls (Fig. 1-2, Picture 2), the first one of the four conductive balls (31 in Fig. 1-2, [0025-0026]) has a greater maximum diameter and volume (Fig. 1-2, [0025-0026]) than the others of the four conductive balls (32 in Fig. 1-2, [0025-0026]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that an anisotropic conductive film has regularly arranged conductive balls, and each contacting pair includes four of the regularly arranged conductive balls between one upper electrode and one lower electrode as taught by Connell and employ that in one contacting pair including four conductive balls, the first one of the four conductive balls has a greater maximum diameter and volume than the others of the four conductive balls as taught by Namiki for the anisotropic conductive film and each of the contacting pair of the system of Hwang such that (Picture 2) the anisotropic conductive film of the system of Hwang has regularly arranged conductive balls, the each contacting pair of the system of Hwang includes four of the regularly arranged conductive balls between the one upper electrode and the one lower electrode of the system of Hwang, and the first one of the four regularly arranged conductive balls has a greater maximum diameter and volume than the others of the four regularly arranged conductive balls; therefore, the system of Hwang in view of Connell and 
    PNG
    media_image1.png
    662
    1061
    media_image1.png
    Greyscale

Picture 2 (From Fig. 13 of Hwang, US 2004/0165138, Fig. 1a-1b and 5c of in view of Connell, US 2001/0008169, and Fig. 1-2 of Namiki, US 2015/0197672)

Re claims 4-6, Hwang also teaches the following structures:
(Claim 4) the driving IC(100 in Fig. 1 and 12, [0042]) further includes: a driving chip (100 in Fig. 1 and 12, [0042]) to drive the display panel ([0063]), wherein the output bumps (output bumps BD in Fig. 1, 5A-5B and 12-13, [0068]) are disposed between the driving chip and the display substrate (Fig. 1 and 5A-5B) and make electrical contact (Fig. 1 and 5A-5B) with the first conductive ball group (the group of 710 between output pads 330a and output bumps BD in Fig. 1, 5A-5B and 12-13, [0068]); and the input bumps (input bumps BI in Fig. 1, 5A-5B and 12-13, I in Fig. 1, 5A-5B and 12-13, [0068]).
(Claim 5) a number of the output bumps (output bumps BD in Fig. 1, 5A-5B and 12, [0068]) is greater than (Fig. 12) a number of the input bumps (input bumps BI in Fig. 1, 5A-5B and 12, [0068]).
(Claim 6) the display panel (Fig. 1 and Fig. 12-13) includes: output pads (output pads 330a in Fig. 13, [0068]) facing the output bumps (output bumps BD in Fig. 1, 5A-5B and 12, [0068]) and making electrical contact (Fig. 1 and 5A-5B) with the first conductive ball group (the group of 710 between output pads 330a and output bumps BD in Fig. 1, 5A-5B and 12-13, [0068]) therebetween; and input pads (input pads 310a in Fig. 13, [0068]) facing the input bumps (input bumps BI in Fig. 1, 5A-5B and 12, [0068]) and making electrical contact (Fig. 1 and 5A-5B) with the second conductive ball group (the group of 710 between input pads 310a and input bumps BI in Fig. 1, 5A-5B and 12-13, [0068]) therebetween.

Re claim 7, Hwang teaches an electronic device (Fig. 1 and Fig. 12-13, Fig. 5A-5B, [0041-0135]), comprising: 
a base substrate (300 in Fig. 1 and 13, [0043]) including a non-display area (SA in Fig. 1, [0045]) adjacent to a display area (DA in Fig. 1, [0045]); 
a driving integrated circuit (IC) (100 in Fig. 1 and 12, [0042]) on the base substrate (300 in Fig. 1 and 13, [0043]); and 
an anisotropic conductive film (700 in Fig. 5A and 5B, Fig. 1, [0062-0064]) between the base substrate and the driving IC (Fig. 1 and 5A-5B) and attaching the driving IC to the base substrate (Fig. 1 and 5A-5B), wherein: 
I in Fig. 1, 5A-5B and 12-13, [0068]) to receive an external signal (Fig. 1, 5A-5B and 12, [0068-0069]) and an output (output bumps BD in Fig. 1, 5A-5B and 12-13, [0068]) to apply a signal to the base substrate (Fig. 1, 5A-5B and 12, [0068-0069]), 
the anisotropic conductive film (700 in Fig. 5A and 5B, Fig. 1, [0062-0064]) includes a first conductive ball group (the group of 710 between output pads 330a and output bumps BD in Fig. 1, 5A-5B and 12-13, [0068]) between the output (output bumps BD in Fig. 1, 5A-5B and 12-13, [0068]) and the base substrate (300 in Fig. 1 and 13, [0043]), and includes a second conductive ball group (the group of 710 between input pads 310a and input bumps BI in Fig. 1, 5A-5B and 12-13, [0068]), and
the input (input bumps BI in Fig. 1, 5A-5B and 12-13, [0068]) of the driving IC (100 in Fig. 1 and 12, [0042]) includes input bumps (input bumps BI in Fig. 1, 5A-5B and 12-13, [0068]) that make electrical contact with the base substrate (300 in Fig. 1 and 13, [0043]) via the conductive balls of the second conductive ball group (the group of 710 between input pads 310a and input bumps BI in Fig. 1, 5A-5B and 12-13, [0068]), and the output (output bumps BD in Fig. 1, 5A-5B and 12-13, [0068]) of the driving IC (100 in Fig. 1 and 12, [0042]) includes output bumps (output bumps BD in Fig. 1, 5A-5B and 12-13, [0068]) that make electrical contact with the base substrate (300 in Fig. 1 and 13, [0043]) via the conductive balls of the first conductive ball group (the group of 710 between output pads 330a and output bumps BD in Fig. 1, 5A-5B and 12-13, [0068]).
Hwang does not explicitly teach that the first conductive ball group includes at least a first row and a second row of conductive balls, the conductive balls of the second row having maximum diameters that are larger than maximum diameters of the conductive balls of the first row, the second conductive ball group includes at least a third row and a fourth row of conductive balls, the third row being closer to the display area than the fourth row, the conductive balls of the fourth row having maximum diameters that are larger than maximum diameters of the conductive balls of the third row, 
Hwang teaches each contacting pair (each of the pairs of output pads 330a and output bumps BD and the pairs of input pads 310a and input bumps BI in Fig. 1, 5A-5B and 12-13, [0068]) and including one upper electrode (output bumps BD or input bumps BI in Fig. 1, 5A-5B and 12-13) and one lower electrode (output pads 330a or input pads 310a and input bumps BI in Fig. 1, 5A-5B and 12-13) respectively, and the upper electrodes (output bumps BD or input bumps BI in Fig. 1, 5A-5B and 12-13) and the lower electrodes (output pads 330a or input pads 310a and input bumps BI in Fig. 1, 5A-5B and 12-13) are regularly arranged in rows (the rows corresponding to C1/C2/C3/C4/D1/D2 in Picture 2, Fig. 12-13).
Connell teaches that (Fig. 1a-1b and 5a-5b, [0029-0039, 0053-0058]) an anisotropic conductive film (10 in Fig. 1a-1b and 5a-5b, [0029]) has regularly arranged conductive balls (16 in Fig. 1a-1b and 5a-5b, [0029]), and each contacting pair (each of the pair of 62a and 52a and the pair of 62b and 52b in Picture 2, Fig. 5c) including four of the regularly arranged conductive balls (B1 and B2 in Picture 2) between one upper electrode and one lower electrode (Fig. 5).
Namiki teach that in one contacting pair (Fig. 1-2, Picture 2, [0010, 0025-0044]) including four conductive balls (Fig. 1-2, Picture 2), the first one of the four conductive balls (31 in Fig. 1-2, [0025-0026]) has a greater maximum diameter and volume (Fig. 1-2, [0025-0026]) than the others of the four conductive balls (32 in Fig. 1-2, [0025-0026]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that an anisotropic conductive film has regularly arranged conductive balls, and each contacting pair includes four of the regularly arranged conductive balls between one Picture 2) the anisotropic conductive film of the system of Hwang has regularly arranged conductive balls, the each contacting pair of the system of Hwang includes four of the regularly arranged conductive balls between the one upper electrode and the one lower electrode of the system of Hwang, and the first one of the four regularly arranged conductive balls has a greater maximum diameter and volume than the others of the four regularly arranged conductive balls; therefore, the system of Hwang in view of Connell and Namiki (Picture 2) comprises the first conductive ball group (the group of the B1 and B2 corresponding to pads P1 and rows C1-C4 in Picture 2) includes at least a first row (the row of B1 corresponding to pads P1 and row C1 in Picture 2) and a second row (the row of B2 corresponding to pads P1 and row C2 in Picture 2) of conductive balls, the conductive balls of the second row (the row of B2 corresponding to pads P1 and row C2 in Picture 2) having maximum diameters (Picture 2) that are larger (Picture 2) than maximum diameters (Picture 2) of the conductive balls of the first row (the row of B1 corresponding to pads P1 and row C1 in Picture 2); the second conductive ball group (the group of the B1 and B2 corresponding to pads P2 and rows D1-D2 in Picture 2) includes at least a third row (the row of B1 corresponding to pads P2 and row D1 in Picture 2) and a fourth row of conductive balls (the row of B2 corresponding to pads P2 and row D2 in Picture 2), the third row (the row of B1 corresponding to pads P2 and row D1 in Picture 2) being closer to the display area than the fourth row (the row of B2 corresponding to pads P2 and row D2 in Picture 2), the conductive balls of the fourth row (the row of B2 corresponding to pads P2 and row D2 in Picture 2) having maximum diameters that are larger than maximum diameters of the conductive balls of the third row (the row of B1 corresponding to pads P2 and row D1 in Picture 2), and the input bumps make electrical contact with the display substrate via the 
 
Re claims 15-16, Hwang in view of Connell and Namiki also teaches the following structures:
(Claim 15) the input bumps (input bumps BI in Fig. 1, 5A-5B and 12, [0068], Picture 1) include flat surfaces (Fig. 5A-5B, Picture 1) that make electrical contact (Fig. 5A-5B, Picture 1) with the display substrate (Fig. 5A-5B) via the conductive balls of the third (the row of B1 corresponding to pads P2 and row D1 in Picture 2) and fourth (the row of B2 corresponding to pads P2 and row D2 in Picture 2) rows of the second conductive ball group (the group of the B1 and B2 corresponding to pads P2 and rows D1-D2 in Picture 2), and the output bumps (output bumps BD
(Claim 16) a maximum diameter of at least one conductive ball of the second row (the row of B2 corresponding to pads P1 and row C2 in Picture 2) is larger (Picture 2) than a maximum diameter of any conductive ball of the first row (the row of B1 corresponding to pads P1 and row C1 in Picture 2).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2004/0165138) in view of Connell (US 2001/0008169) and Tsukao (US 2018/0168044)
Re claim 10, Hwang et al. teaches a display apparatus (Fig. 1 and Fig. 12-13, Fig. 5A-5B, [0041-0135]), comprising: 
a display panel (Fig. 1 and Fig. 12-13) including a non-display area (SA in Fig. 1, [0045]) adjacent to a display area (DA in Fig. 1, [0045]), the display panel (Fig. 1 and Fig. 12-13) including a display substrate (300 in Fig. 1 and 13, [0043]); 
a driving integrated circuit (IC) (100 in Fig. 1 and 12, [0042]) overlapping the non-display area (Fig. 1) on a plane (Fig. 1) and on the display substrate (Fig. 1); and 
an anisotropic conductive film (700 in Fig. 5A and 5B, Fig. 1, [0062-0064]) between the display substrate and the driving IC (Fig. 1, 5A-5B and 12-13, [0063]), the anisotropic conductive film (700 in Fig. 5A and 5B, [0064]) attaching the driving IC to the display substrate (Fig. 1, 5A-5B and 12-13, [0063]), wherein: 
the anisotropic conductive film (700 in Fig. 5A and 5B, Fig. 1, [0062-0064]) includes a first conductive ball group (the group of 710 between output pads 330a and output bumps BD in Fig. 1, 5A-5B and 12-13, [0068]) and a second conductive ball group (the group of 710 between input pads 310a and input bumps BI in Fig. 1, 5A-5B and 12-13, [0068]), the second conductive ball group (the group of 710 between input pads 310a and input bumps BI in Fig. 1, 5A-5B and 12-13, [0068]) being farther away from D in Fig. 1, 5A-5B and 12-13, [0068]), and
wherein the driving IC (100 in Fig. 1 and 12, [0042]) comprises: 
a first output bump (the output bumps BD corresponding to row C1 in Picture 3) that makes electrical contact with the display substrate (300 in Fig. 1 and 5A-5B, [0043]) via the conductors of the first conductor group (the group of 710 between output pads 330a and output bumps BD in Fig. 1, 5A-5B and 12-13, [0068]); 
a second output bump (the output bumps BD corresponding to row C2 in Picture 3) that makes electrical contact with the display substrate (300 in Fig. 1 and 5A-5B, [0043]) via the conductors of the first conductor group (the group of 710 between output pads 330a and output bumps BD in Fig. 1, 5A-5B and 12-13, [0068]), 
a first input bump (the input bumps BI corresponding to row D1 in Picture 3) that make electrical contact with the display substrate (300 in Fig. 1 and 5A-5B, [0043]) via the conductors of the second conductor group (the group of 710 between input pads 310a and input bumps BI in Fig. 1, 5A-5B and 12-13, [0068]), and 
a second input bump (the input bumps BI corresponding to row D2 in Picture 3) that make electrical contact with the display substrate (300 in Fig. 1 and 5A-5B, [0043]) via the conductors of the second conductor group (the group of 710 between input pads 310a and input bumps BI in Fig. 1, 5A-5B and 12-13, [0068]).
Hwang et al. does not teach that the first conductor group includes at least a first row and a second row of conductors, the second row being closer to the display area than the first row, the conductors of the second row having maximum heights that are larger than maximum heights of the conductors of the first row, the second conductor group includes at least a third row and a fourth row of conductors, the third row being closer to the display area than the fourth row, the conductors of the 
Hwang teaches each contacting pair (each of the pairs of output pads 330a and output bumps BD and the pairs of input pads 310a and input bumps BI in Fig. 1, 5A-5B and 12-13, [0068]) and including one upper electrode (output bumps BD or input bumps BI in Fig. 1, 5A-5B and 12-13) and one lower electrode (output pads 330a or input pads 310a and input bumps BI in Fig. 1, 5A-5B and 12-13) respectively, and the upper electrodes (output bumps BD or input bumps BI in Fig. 1, 5A-5B and 12-13) and the lower electrodes (output pads 330a or input pads 310a and input bumps BI in Fig. 1, 5A-5B and 12-13) are regularly arranged in rows (the rows corresponding to C1/C2/C3/C4/D1/D2 in Picture 2, Fig. 12-13).
Connell teaches that (Fig. 1a-1b and 5a-5b, [0029-0039, 0053-0058]) an anisotropic conductive film (10 in Fig. 1a-1b and 5a-5b, [0029]) has regularly arranged conductors (16 in Fig. 1a-1b and 5a-5b, [0029]), and each contacting pair (each of the pair of 62a and 52a and the pair of 62b and 52b in Picture 2, Fig. 5c) including several (Fig. 1a, Fig. 6(a)-6(c), [0061]) of the regularly arranged conductors (B1 and B2 in Picture 2) between one upper electrode and one lower electrode (Fig. 5).
Tsukao teach that in one contacting pair (Picture 3 and Fig. 6, Fig. 10A, [0029, 0048, 0066]) including three conductors (Picture 3 and Fig. 6), the first one of the three conductors (B2 in Picture 3) 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that an anisotropic conductive film has regularly arranged conductors, and each contacting pair includes several of the regularly arranged conductor between one upper electrode and one lower electrode as taught by Connell and employ that in one contacting pair including three conductors, the first one of the three conductors (B2 in Picture 3) has a greater maximum height than the others of the three conductors as taught by Namiki for the anisotropic conductive film and each of the contacting pair of the system of Hwang such that (Picture 3) the anisotropic conductive film of the system of Hwang has regularly arranged conductive balls, and each contacting pair includes three regularly arranged conductor between one upper electrode and one lower electrode, and the first one of the three conductors has a greater maximum height than the others of the three conductors; therefore, the system of Hwang in view of Connell and Namiki (Picture 3) comprises the first conductor group (the group of the B1 and B2 corresponding to pads P1 and rows C1-C4 in Picture 2) includes at least a first row (the row of B1 corresponding to pads P1 and row C1 in Picture 2) and a second row (the row of B2 corresponding to pads P1 and row C2 in Picture 2) of conductors, the second row (the row of B2 corresponding to pads P1 and row C2 in Picture 2) being closer (Fig. 1 and 12-13) to the display area (Fig. 1 and 12-13) than the first row (the row of B1 corresponding to pads P1 and row C1 in Picture 2), the conductors of the second row (the row of B2 corresponding to pads P1 and row C2 in Picture 2) having maximum heights (Picture 3) that are larger (Picture 3) than maximum heights (Picture 3) of the conductors of the first row (the row of B1 corresponding to pads P1 and row C1 in Picture 2), the second conductor group (the group of the B1 and B2 corresponding to pads P2 and rows D1-D2 in Picture 2) includes at least a third row (the row of B1 corresponding to pads P2 and row D1 in Picture 2) and a fourth row (the row of B2 corresponding to pads P2 and row D2 in Picture 2) of conductors, the third row (the row of B1 corresponding to pads P2 and row D1 in Picture 2) being closer (Fig. 1and 12-13) to the display area (Fig. 1and 12-13) than the fourth row (the row of B2 corresponding to pads P2 and row D2 in Picture 2), the conductors of the fourth row (the row of B2 corresponding to pads P2 and row D2 in Picture 2) having maximum heights (Picture 3) that are larger (Picture 3) than maximum heights (Picture 3) of the conductors of the third row (the row of B1 corresponding to pads P2 and row D1 in Picture 2), the first output bump  (the output bumps BD corresponding to row C1 in Picture 3) that makes electrical contact with the display substrate via the conductors of the first row (the row of B1 corresponding to pads P1 and row C1 in Picture 2) of the first conductor group; the second output bump (the output bumps BD corresponding to row C2 in Picture 3) that makes electrical contact with the display substrate via the conductors of the second row (the row of B2 corresponding to pads P1 and row C2 in Picture 2) of the first conductor group, the first input bump (the input bumps BI corresponding to row D1 in Picture 3) that make electrical contact with the display substrate via the conductors of the third row (the row of B1 corresponding to pads P2 and row D1 in Picture 2) of the second conductor group, and the second input bump (the input bumps BI corresponding to row D2 in Picture 3) that make electrical contact with the display substrate via the conductors of the fourth row (the row of B2 corresponding to pads P2 and row D2 in Picture 2) of the second conductor group, wherein each height of each conductor (Picture 3) is a measure taken along a line that extends perpendicular to a main surface of the display substrate (Picture 3, Fig. 5A-5B and 12-13). The motivation is to increase the reliability of the overall electrical connection (Connell, [0059]), and it helps that the conduction reliability between the input and output bumps and the input and output terminals is maintained even 

    PNG
    media_image2.png
    738
    1114
    media_image2.png
    Greyscale

Picture 3 (From Fig. 13 of Hwang, US 2004/0165138, Fig. 1a-1b and 5c of in view of Connell, US 2001/0008169, and Fig. 6 of Tsukao, US 2018/0168044)

Re claim 17, Hwang in view of Connell and Tsukao also teaches the following structures:
(Claim 17) a maximum height of at least one conductive ball of the second row (the row of B2 corresponding to pads P1 and row C2 in Picture 2) is larger (Picture 3) than a maximum height of any conductive ball of the first row (the row of B1 corresponding to pads P1 and row C1 in Picture 2).

Allowable Subject Matter
Claims 2-3 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display apparatus as set forth in claims 2-3 and 11-12, and all the combination of an electronic device as set forth in claims 13-14.
Regarding claim 2, none of the prior art discloses or suggests a display apparatus recited in claim 1, wherein “the conductive balls of the first conductive ball group are regularly arranged having volumes that continuously increase toward the display area” in combination with the other required elements of the claim.
Regarding claim 3, none of the prior art discloses or suggests a display apparatus recited in claim 1, wherein “the conductive balls of the second conductive ball group are regularly arranged having volumes that continuously decrease toward the display area” in combination with the other required elements of the claim.
Regarding claim 11, none of the prior art discloses or suggests a display apparatus recited in claim 1, wherein “each diameter of each conductive ball is a measure taken along a line that extends perpendicular to a main surface of the display substrate and through a center of a respective conductive ball” in combination with the other required elements of the claim.
Regarding claim 12, none of the prior art discloses or suggests a display apparatus recited in claim 1, wherein “the first row and the second row of conductive balls of the first conductive ball group are spherically-shaped, and the third row and the fourth row of conductive balls of the second 
Regarding claim 13, none of the prior art discloses or suggests an electronic device recited in claim 7, wherein “each diameter of each conductive ball is a measure taken along a line that extends perpendicular to a main surface of the base substrate and through a center of a respective conductive ball” in combination with the other required elements of the claim.
Regarding claim 14, none of the prior art discloses or suggests an electronic device recited in claim 7, wherein “the first row and the second row of conductive balls of the first conductive ball group are spherically-shaped, and the third row and the fourth row of conductive balls of the second conductive ball group are spherically-shaped” in combination with the other required elements of the claim.

Claims 8 and 9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display apparatus as set forth in claims 8 and 9.
Regarding claims 8 and 9, the prior art of record, taken along or in combination, fails to disclose or suggest a display apparatus comprising a display substrate including a non-display area adjacent to a display area; a driving integrated circuit (IC); and an anisotropic conductive film attaching the driving IC to the display substrate, wherein the anisotropic conductive film includes a first conductive ball group and a second conductive ball group being farther away from the display area than the first conductive ball group, the first conductive ball group includes at least a first row and a second row of conductive balls, the conductive balls of the second row having volumes that are larger than volumes of the conductive balls of the first row, the second conductive ball group includes at least a third row and a 
The most relevant reference, Takenaka et al. (US 6297868, at least Fig. 9A-11A) in view of Paik et al. (US 2012/0118480, at least Fig. 3) only discloses a display apparatus comprising a display substrate including a non-display area adjacent to a display area; a driving integrated circuit (IC); and an anisotropic conductive film attaching the driving IC to the display substrate, wherein the anisotropic conductive film includes a first conductive ball group and a second conductive ball group being farther away from the display area than the first conductive ball group, the first conductive ball group includes at least a first row and a second row of conductive balls, the conductive balls of the second row having volumes that are larger than volumes of the conductive balls of the first row, the second conductive ball group includes at least a third row and a fourth row of conductive balls, the conductive balls of the fourth row having volumes that are larger than volumes of the conductive balls of the third row, and the driving IC includes first bumps contacting the conductive balls of the third and fourth rows, and second bumps contacting the conductive balls of the first and second rows. However they do not teach or suggest that the conductive balls of the second conductive ball group are regularly arranged having volumes that gradually decrease toward the display area in combination with the other required elements of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871